Case 5:17-cv-02514-JGB-SHK Document 193-18 Filed 09/27/19 Page 1 of 7 Page ID
                                  #:2451




                    EXHIBIT 18
Case 5:17-cv-02514-JGB-SHK Document 193-18 Filed 09/27/19 Page 2 of 7 Page ID
                                  #:2452
Case 5:17-cv-02514-JGB-SHK Document 193-18 Filed 09/27/19 Page 3 of 7 Page ID
                                  #:2453
Case 5:17-cv-02514-JGB-SHK Document 193-18 Filed 09/27/19 Page 4 of 7 Page ID
                                  #:2454
Case 5:17-cv-02514-JGB-SHK Document 193-18 Filed 09/27/19 Page 5 of 7 Page ID
                                  #:2455
Case 5:17-cv-02514-JGB-SHK Document 193-18 Filed 09/27/19 Page 6 of 7 Page ID
                                  #:2456
Case 5:17-cv-02514-JGB-SHK Document 193-18 Filed 09/27/19 Page 7 of 7 Page ID
                                  #:2457
